DETAILED ACTION
	The current Office Action is in response to the papers submitted 02/23/2022.  Claims 1 – 19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 2, 8, 10, 17, and 19 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification and drawings submitted 10/26/2020. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that for a given piece of map data there is information indicating the number of continuous map data from the given piece of map data, and this statement indicates that the invention is different from what is defined in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke (Pub. No.: US 2017/0109042) referred to as Ke.
claim 1, Ke teaches receiving a first read request including a first logical address [S1000, Fig 10A; Paragraphs 0008, 0024, and 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set], which corresponds to a first piece of map data [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data]; 
prefetching plural pieces of the map data [TS_0, Fig 2] from a storage medium [180, Fig 1] in response to the first read request [S1000, Fig 10A], the plural pieces of the map data being continuous from the first piece of the map data [Fig 2; S1008, Fig 10C; Paragraph 0026; Loading a mapping set from flash to cache fetches the desired logical address mapping along with prefetching the other mapping data in the mapping set]; 
storing the plural pieces of the map data in a random access memory [166, Fig 1; S1008, Fig 10C; Paragraph 0026]; 
receiving a second read request including a second logical address which corresponds to one of the plural pieces of the map data [S1000, Fig 10A; A read of the logical address in the mapping MR_P1]; and 
reading data corresponding the second read request based on the corresponded piece among the plural pieces of the map data stored in the random access memory, without reading the corresponded one of the plural pieces of the map data from the storage medium [S1004, Fig 10A; Fig 10E; S1090, Fig 10F; Paragraph 0026; A read to a logical address stored in the cash mapping data is serviced using the mapping data in the cache].
Regarding claim 2, Ke teaches the prefetching the plural pieces of the map data [Fig 2; S1008, Fig 10C; Paragraph 0026; Loading a mapping set from flash to cache fetches the desired logical address mapping along with prefetching the other mapping data in the mapping set] is performed based on information, which is assigned to each piece of the map data and stored in the storage medium [180, Fig 1], indicating how many pieces of the map data are continuous from each piece of the map data [Fig 2; Paragraphs 0025 - 0026; Each address indicates a many continuous map data pieces came before a given map data entry.  For example, MR_P2 indicates there are at least two continuous pieces of map data before the entry and X-(2+1) continuous pieces after MR_P2 in TS_0 and also MX – (2+1) continuous pieces after MR_P2 in TB1].
Regarding claim 3, Ke teaches wherein the receiving of the first read request [S1000, Fig 10A] includes: 
receiving the first read request along with the first logical address [S1000, Fig 10A; Paragraphs 0008, 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set] from an external device [120, Fig 1]; and 
searching for the first piece of the map data [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data] in the storage medium [180, Fig 1], based on the first logical address [Paragraph 0026].
Regarding claim 4, Ke teaches each piece of the map data [MR_P0 – MR_PMX, Fig 2] stored in the storage medium [180, Fig 1] includes information indicating how many other pieces of the map data are continuous from the piece of the map data [Fig 2; Paragraph 0026; A given map data address indicates how many continuous pieces of map data are before and after the given map data].
Regarding claim 5, Ke teaches the prefetching of the plural pieces of the map data [TS_0, Fig 2; S1008, Fig 10C; Paragraph 0026] includes: 
reading the first piece of the map data [MR_P0, Fig 2; S900, Fig 9; S1002, Fig 10A; S1008, Fig 10C; Paragraph 0026] stored in the storage medium [180, Fig 1];
recognizing the information included in the first piece of the map data [MR_P0, Fig 2; S1004, Fig 10A]; and 
reading the other pieces of the map data which is continuous from the first piece of the map data based on the information [S1008, Fig 10C; Paragraph 0026; The other map data that is prefetched in the set is prefetched based on the requested given address in the map set and the related continuous map data in the map set].
Regarding claim 6, Ke teaches the receiving of the second read request [S1000, Fig 10A; A read of the logical address in the mapping MR_P1] includes: 
receiving the second read request along with the second logical address [S1000, Fig 10A; A read of the logical address in the mapping MR_P1] from an external device [120, Fig 1]; and 
searching for the corresponded piece of the map data among the plural pieces of the map data stored in the random access memory [166, Fig 1; S1008, Fig 10C], based on the second logical address [Paragraph 0026; The random access memory cache is searched first for map data before going out to the flash memory].
Regarding claim 7, Ke teaches an operating method [Figs 10A – 10F] of a storage system [140, Fig 1] including a storage medium [180, Fig 1] storing plural pieces of map data [TB1, Fig 1; Fig 2], the method comprising: 
receiving a first read request including a first logical address [S1000, Fig 10A; Paragraphs 0008, 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set], which corresponds to a first piece of the map data among the plural pieces of the map data [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data]; 
reading a second piece of map data [MR_P1, Fig 2; Paragraph 0026], which is continuous from the first piece of the map data [Fig 2; S1008, Fig 10C; Paragraph 0026; Loading a mapping set from flash to cache fetches the desired logical address mapping along with prefetching the other mapping data in the mapping set], among the plural pieces of the map data [TB1, Fig 1; Fig 2], based on continuity information [Fig 2; Paragraph 0025; The information that defines each memory set] associated with the first piece of the map data [MR_P0, Fig 2] from the storage medium [180, Fig 1] in response to the first read request [S1000, Fig 10A; Paragraphs 0008, 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set]; and 
caching the second piece of the map data in a random access memory [166, Fig 1], before receiving a second read request including a second logical address, which corresponds to the second piece of the map data [S1008, Fig 10C; Paragraphs 0026 and 0048; A read for map data that is not in the cache fetches the requested map data and prefetches all the other mapping data in the mapping set of the fetched mapping data before other read requests are received for the mapping data that was prefetched].
Regarding claim 8, Ke teaches the continuity information, which is assigned to each piece of the map data and stored in the storage medium [180, Fig 1], includes a number of pieces of the map data which are continuous from each piece of the map data [Fig 2; Paragraphs 0025 - 0026; Each address indicates a many continuous map data pieces came before a given map data entry.  For example, MR_P2 indicates there are at least two continuous pieces of map data before the entry and X-(2+1) continuous pieces after MR_P2 in TS_0 and also MX – (2+1) continuous pieces after MR_P2 in TB1].
Regarding claim 9, Ke teaches a memory system [140, Fig 1] comprising: 
a memory device [180, Fig 1] including a meta region configured to store map data [TB1, Fig 1; Fig 2] and a user region configured to store user data [Fig 1; The region of flash that is not TB1] corresponding to the map data [TB1, Fig 1; Fig 2]; and 
a controller [160, Fig 1] configured to receive a first read request including a first logical address [S1000, Fig 10A; Paragraphs 0008, 0024, and 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set] corresponding to a first piece of the map data [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data], read plural pieces of the map data [TS_0, Fig 2] from the meta region [TB1, Fig 1; Fig 2] of the memory device [180, Fig 1; Paragraphs 0026 and 0048], the plural pieces of the map data [TS_0, Fig 2] being continuous from the first piece of the map data corresponding the first logical address [MR_P0, Fig 2], store the plural pieces of the map data [TS_0, Fig 2] read from the memory device [180, Fig 1] in a cache memory [166, Fig 1; Paragraph 0026], and determine whether a cache hit occurs in response to a second read request including a second logical address [S1004, Fig 10A; Paragraphs 0026 and 0046], 
wherein, when the cache hit occurs, the controller [160, Fig 1] performs the second read request based on a second piece of the map data corresponding the second logical address in the cache memory without reading the second piece of the map data from the memory device [S1004, Fig 10A; Fig 10E; S1090, Fig 10F; Paragraph 0026; A read to a logical address stored in the cash mapping data is serviced using the mapping data in the cache].
Regarding claim 10, Ke teaches the controller [160, Fig 1] is configured to read the plural pieces of the map data [TS_0, Fig 2] based on information, which is assigned to each piece of the map data and stored in the meta region [TB1, Fig 1; Fig 2] of the memory device [180, Fig 1], indicating how many pieces of the map data are continuous from each piece of the map data [Paragraph 0025; The information that defines a mapping set to the system indicates how many pieces are continuous since each set is a set of continuous mapping data.  For example, MR_P2 indicates there are at least two continuous pieces of map data before the entry and X-(2+1) continuous pieces after MR_P2 in TS_0 and also MX – (2+1) continuous pieces after MR_P2 in TB1].
Regarding claim 11, Ke teaches the controller [160, Fig 1] is further configured to search for the first piece of the map data [TS_0, Fig 2] in the memory device [180, Fig 1], based on the first logical address [S1000, Fig 10A], when the first read request is input along with the first logical address from an external device [120, Fig 1; S1008, Fig 10C; Paragraphs 0024, 0026, and 0048].
Regarding claim 12, Ke teaches each piece of the map data [TS_0, Fig 2] stored in the memory device [180, Fig 1] includes information indicating how many other pieces of the map data are continuous from the piece of the map data [Fig 2; Paragraph 0026; A given map data address indicates how many continuous pieces of map data are before and after the given map data].
Regarding claim 13, Ke teaches the controller [160, Fig 1] is further configured to read the first piece of the map data [MR_P0, Fig 2; S900, Fig 9; S1002, Fig 10A; S1008, Fig 10C; Paragraph 0026] stored in the memory device [180, Fig 1], recognize the information included in the first piece of the map data [MR_P0, Fig 2; S1004, Fig 10A], and read the other pieces of the map data, which is continuous from the first piece of the map data based on the information, from the memory device [180, Fig 1] in order to store the plural pieces of the map data in the cache memory [166, Fig 1; S1008, Fig 10C; Paragraph 0026; The other map data that is prefetched in the set is prefetched based on the requested given address in the map set and the related continuous map data in the map set].
Regarding claim 14, Ke teaches the controller [160, Fig 1] is further configured to receive the second read request input along with the second logical address [S1000, Fig 10A; A read of the logical address in the mapping MR_P1] from an external device [120, Fig 1] and search for a piece of the map data among the plural pieces of the map data stored in the cache memory [166, Fig 1; S1008, Fig 10C], based on the second logical address [Paragraph 0026; The random access memory cache is searched first for map data before going out to the flash memory].
Regarding claim 15, Ke teaches the cache hit occurs when the controller [160, Fig 1] finds the piece of the map data, which is associated with the second logical address, among the plural pieces of the map data stored in the cache memory [166, Fig 1; S1004, Fig 10A; S1090, Fig 10F; The “Yes” result in S1004 in figure 10A is a cache hit for a logical address in the mapping information in the cache].
Regarding claim 16, Ke teaches a memory system [140, Fig 1] comprising: 
a memory device [180, Fig 1] including a meta region configured to store map data [TB1, Fig 1; Fig 2] and a user region [Fig 1; The region of flash that is not TB1] configured to store user data corresponding to the map data [TB1, Fig 1; Fig 2]; and
a controller [160, Fig 1] configured to receive a first read request including a first logical address [S1000, Fig 10A; Paragraphs 0008, 0024, and 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set] corresponding to a first piece of the map data [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data], read plural pieces of the map data [TS_0, Fig 2], which are continuous from the first piece of the map data [MR_P0, Fig 2], based on continuity [Fig 2; Paragraph 0025; The information that defines each memory set] information associated with the first piece of the map data from the memory device [180, Fig 1] in response to the first read request [S1000, Fig 10A], and store the plural pieces of the map data [TS_0, Fig 2] read from the memory device [180, Fig 1] in a cache memory [166, Fig 1; Paragraph 0026] before receiving a second read request including a second logical address corresponding to a second piece of the map data [S1000, Fig 10A; A read of the logical address in the mapping MR_P1], the second piece of the map data [MR_P1, Fig 2] being included in the plural pieces of the map data in the cache memory [S1004, Fig 10A; S1090, Fig 10F; Paragraphs 0026 and 0056],
wherein, when the controller [160, Fig 1] receives the second read request, the controller [160, Fig 1] performs an operation for the second read request based on the second piece of the map data corresponding the second logical address in the cache memory, without reading the second piece of map data from the memory device [S1004, Fig 10A; Fig 10E; S1090, Fig 10F; Paragraph 0026; A read to a logical address stored in the cash mapping data is serviced using the mapping data in the cache].
Regarding claim 17, Ke teaches wherein the continuity information, which is assigned to each piece of the map data and stored in the memory device [180, Fig 1], includes a number of pieces of the map data which are continuous from the first piece of the map data [Fig 2; Paragraph 0026; A given map data address indicates how many continuous pieces of map data are before and after the given map data.  For example, MR_P2 indicates there are at least two continuous pieces of map data before the entry and X-(2+1) continuous pieces after MR_P2 in TS_0 and also MX – (2+1) continuous pieces after MR_P2 in TB1].
Regarding claim 18, Ke teaches a memory system [140, Fig 1], comprising: 
a memory device [140, Fig 1] capable of storing plural pieces of user data [Fig 1; The region of flash that is not TB1] and plural pieces of map data [TB1, Fig 1; Fig 2], each piece of the map data [TB1, Fig 1; Fig 2] associated with each piece of the user data [Paragraphs 0024 and 0026; The mapping data maps the logical address of user data to a physical address in the memory]; and 
a controller [160, Fig 1] configured to generate each piece of the map data when storing each piece of the user data in the memory device [S1002, Fig 10A; Figs 10B – 10D; The controller generates the missing map data in the cache on a read or write in part based on the mapping data in the flash memory], wherein each piece of the map data [MR_P0 – MR_PMX, Fig 2] includes continuity information showing how many other pieces of the map data are continuous from the piece of map data [Fig 2; Paragraph 0026; A given map data address indicates how many continuous pieces of map data are before and after the given map data.  For example, MR_P2 indicates there are at least two continuous pieces of map data before the entry and X-(2+1) continuous pieces after MR_P2 in TS_0 and also MX – (2+1) continuous pieces after MR_P2 in TB1], receive a read request input along with a logical address [S1000, Fig 10A; Paragraphs 0008, 0024, and 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set], search for a first piece of the map data corresponding to the logical address [S1004, Fig 10A], and read both the first piece of the map data and at least one other piece of the map data, which is recognized based on continuity information included in the first piece of the map data, from the memory device [140, Fig 1; S1032, Fig 10B; S1008, Fig 10C; Paragraphs 0048 and 0057].
Regarding claim 19, Ke teaches the continuity information, which is stored in the memory device, includes a number of pieces of the map data which are continuous from each piece of the map data [Fig 2; Paragraphs 0025 - 0026; Each address indicates a many continuous map data pieces came before a given map data entry.  For example, MR_P2 indicates there are at least two continuous pieces of map data before the entry and X-(2+1) continuous pieces after MR_P2 in TS_0 and also MX – (2+1) continuous pieces after MR_P2 in TB1].

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 11 – 13 that claims 1 – 6, based on claim 1, are allowable since Ke fails to teach the claimed continuity information indicating how many pieces of map data are continuous from each piece of the map data.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
There is no limitation in claim 1 of continuity information indicating how many pieces of map data are continuous from each piece of the map data as argued.  Claim 1 does recite pieces of map data being continuous but there is no mention in claim 1 of the argued information that indicates what data is continuous.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., continuity information indicating how many pieces of map data are continuous from each piece of the map data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues on pages 13 - 14 that claims 7, 9, 16, and their respective dependent claims are allowable based on the arguments above regarding claim 1 since claims 7, 9, and 16 contain similar limitations.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments regarding claim 1 showing how claim 1 does not require the argued limitation.  The argued limitations are actually present in dependent claims not the argued independent claims.  The rejections of the dependent claims have been updated to reflect the new amendments to the claims accordingly.  
The Applicant argues on page 13 that claim 18 is allowable based on the arguments against claim 1.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Each piece of mapping data in Ke is associated with an address as is understood in the art.  For example, the address associated with MR_P2 which appears to be two would indicate there are two pieces of continuous mapping data before MR_P2.  This is no indication what that continuous limitation is with regard to.  In Ke the map data is continuous within a set and within the table since there are no breaks in the addressing of the map data.  
The Applicant argues on page 14 that claim 19 is allowable for being dependent on claim 18.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments against claim 18 and has updated the rejection of claim 18 accordingly.  Claim 19 has also been rejected in view of Ke as indicated above in the rejections based on similar reasoning as claims 2, 8, 10, and 17.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136